DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-11) in the reply filed on 7/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020 and 6/23/2020 were filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2014/0066528).
Regarding claim 1, Yoshimura discloses a fuel cell comprising an anion exchange membrane ([0001]), wherein the membrane includes an N-vinylimidazole derivative graft-polymerized (physically covalently bonded to) onto a polymer substrate ([0015]), the polymer substrate is made of a fluorine polymer ([0046]), and examples include PTFE, FEP, PFA, PVDF, ETFE, PVF, and PCTFE ([0047]).
With regards to “a solid-state proton conductive network configured to conduct protons above 100C”, the specification states radiation grafting of protic ionic liquids creates the solid-state proton conductive network within a PEM (see published paragraph [0049]). As Yoshimura teaches that the N-vinylimidazole derivative is radiation grafted ([0029]), it is considered that Yoshimura also has the solid-state proton conductive network configured to conduct protons 
Regarding claims 2-3, Yoshimura discloses all of the claim limitations as set forth above. Yoshimura teaches a vinylimidazole derivative that is a salt (protic) with a vinyl group ([0009]-[0010], [0018-[0020]). 
Regarding claim 4, Yoshimura discloses all of the claim limitations as set forth above. With regards to “wherein the membrane further includes ionomer nanochannels, wherein the ionomer nanochannels include hydrogen bond networks”, the instant specification teaches that “N-H bonds of heterocylic amine ionic liquids (4-vinylpyridine and 5-vinylpyrimidie) are used to create hydrogen bond networks in the nanochannels” in paragraph [0058]. That is, the presence of N-H bonds of heterocylic amine ionic liquids create the ionomer nanochannels and hydrogen bond networks. Because Yoshimura teaches N-vinylimidazoles, which have N-H bonds, the membrane of Yoshimura includes ionomer nanochannels and wherein the ionomer nanochannels includes hydrogen bond networks.
Regarding claim 5-6, Yoshimura discloses all of the claim limitations as set forth above. With regards to the limitation of the “fluoropolymer having a functional group which provides protection to a polymer backbone”, the instant specification teaches the fluorocarbon polymers of FEP, PCTFE, and PVF have functional groups which provide a higher degree of radiation resistance (see published paragraph [0042]). Therefore, because Yoshimura teaches using FEP, PCTFE, or PVF ([0047]), Yoshimura discloses fluoropolymers with functional groups which provides protection to the polymer backbone.
claim 8, Yoshimura discloses all of the claim limitations as set forth above. Yoshimura teaches the radiation graft polymerization can be performed by a publicly known method ([0054]), including a simultaneous irradiation method such that the polymer substrate and the N-vinylimidazole derivative are simultaneously irradiated and subjected to graft polymerization ([0059]). That is, the polymer substrate is immersed into a solution with N-vinylimidazole derivative to introduce the derivative into the polymer substrate ([0060] in view of [0057]), thus causing the derivative (ionic liquid monomer) to diffuse through a depth of the fluorocarbon polymer substrate, and wherein the depth is an entire depth of the fluorocarbon polymer substrate.
Regarding claim 10, Yoshimura discloses all of the claim limitations as set forth above. As the instant specification radiation grafting produces a membrane that conducts protons independent of humidity (see published paragraph [0052]), and because Yoshimura teaches that the N-vinylimidazole derivative is radiation grafted ([0029]), it is considered that Yoshimura also has a membrane that conducts protons independent of humidity because Yoshimura teaches the same material (N-vinylimidazoles) with the same method of manufacturing (radiation grafting) which the instant specification teaches creates the property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2014/0066528).
Regarding claim 9, Yoshimura discloses all of the claim limitations as set forth above. While Yoshimura teaches the radiation graft polymerization can be performed by a publicly known method ([0054]), including a simultaneous irradiation method such that the polymer substrate and the N-vinylimidazole derivative are simultaneously irradiated and subjected to graft polymerization ([0059]), that is, the polymer substrate is immersed into a solution with N-([0060] in view of [0057]), thus causing the derivative (ionic liquid monomer) to diffuse through a depth of the fluorocarbon polymer substrate, Yoshimura does not explicitly disclose wherein the depth is an entire depth of the fluorocarbon polymer substrate, and wherein the ionic liquid monomers are uniformly diffused through the entire depth of the fluorocarbon polymer substrate.
However, because Yoshimura teaches performing the graft polymerization of the N-vinylimidazole derivative by immersing the polymer substrate, and performing the polymerization for a period of 30 hours ([0086]), it is considered that the monomer is uniformly dispersed through the entire depth of the polymer substrate because the time period of 30 hours being immersed allows for diffusion.
With regards to the limitations of claim 11, “wherein the solid-state proton conductive network has a proton conductivity at above 100C that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C”, the specification teaches that 5-vinylpyrimidine grafted onto PVF produces a result of proton conductivity that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C, whereas 5-vinylpyrimidine grafted onto FEP or PCTFE (while an improvement) does not provide at least three orders of magnitude (see published paragraph [0064] and Fig 10). That is, the PVF material produces the best proton conductivity given a grafted ionic liquid.
While Yoshimura teaches grafting N-vinylimidazole derivative onto materials including PVF ([0045]-[0047[), Yoshimura does not explicitly disclose grafting N-vinylimidazole derivative onto PVF. However, because Yoshimura teaches the PVF material as an option for the polymer ([0007]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2014/0066528), applied to claim 1 above, and further in view of Nakano et al. (US 2005/0089741).
Regarding claim 7, Yoshimura discloses all of the claim limitations as set forth above.  While Yoshimura discloses a N-vinylimidazole derivative, Yoshimura does not explicitly disclose wherein the ionic liquid include at least one: 4-vinylpyridine, 5-vinylpyrimidine, 5-vinylbenzoimidazole, or 2-vinylimidazole, 4-vinylimidazol, 5-vinyl(1,2,3 triazine), 2-vinyl(1,2,5 triazine), 4-vinylbenzene (1 boronic acid), 5-vinylbenzene (1,3 diboronic acid), 2-vinylbenzene (1,3,5 triboronic acid), 4-vinylbenzoic acid, 5 -vinylbenzene (1,3 dicarboxylic acid), 2-vinylbenzene (1,3,5 tricarboxylic acid), 4-vinylbenzene (1 sulfonic acid), 5-vinylbenzene (1,3 disulfonic acid), 2-vinylbenzene (1,3,5 trisulfonic acid), 4- vinylbenzene (1 sulfuric acid), 5-vinylbenzene (1,3 disulfuric acid), 2-vinylbenzene (1,3,5 trisulfuric acid), 4-vinylbenzene (1 phosphonic acid), 5-vinylbenzene (1,3 diphosphonic acid), 2- vinylbenzene (1,3,5 triphosphonic acid), 4-vinylbenzene (1 phosphoric acid), 5-vinylbenzene (1,3 diphosphoric acid), 2-vinylbenzene (1,3,5 triphosphoric acid), allyl counterparts of the foregoing vinyl monomers, or butylene counterparts of the foregoing vinyl monomers.
Nakano discloses an electrolyte membrane for fuel cell having high proton conductivity (abstract). The membrane includes an imidazole or 1,2,4-triazole ([0013]-[0019]) which exhibit proton conductivity, or can include 4-vinylpyridine or 2-vinylimidazole ([0057]-[0058]). Because 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4-vinylpyridine or 2-vinylimidazole (as taught by Nakano) for the N-vinylimidazole derivative of Yoshimura for the purpose of proton conductivity because Nakano establishes equivalency for the materials for this purpose and one of ordinary skill in the art would have a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725